--------------------------------------------------------------------------------

DIRECTOR AGREEMENT


THIS AGREEMENT (The “Agreement”) is made as of the 8th day of July, 2015 and is
by and between Leatt Corporation, a Nevada corporation (hereinafter referred to
as the “Company”), and Dr. Christopher Leatt (hereinafter referred to as the
“Director”).

BACKGROUND


Each of the Board of Directors of the Company and the Director desires to
memorialize the role of the Director and to have the Director perform the duties
required of such position in accordance with the terms and conditions of this
Agreement.

AGREEMENT


NOW THEREFORE, in consideration for the above recited promises and the mutual
promises contained herein, the adequacy and sufficiency of which are hereby
acknowledged, the Company and the Director hereby agree as follows:

1.

DUTIES. The Company requires that the Director be available to perform the
duties of a director customarily related to this function as may be determined
and assigned by the Board of Directors of the Company and as may be required by
the Company’s constituent instruments, including its certificate or articles of
incorporation, bylaws and its corporate governance and board committee charters,
each as amended or modified from time to time, and by applicable law, including
by the Nevada Revised Statutes (the “NRS”). The Director agrees to devote as
much time as is necessary to perform completely the duties as the Director of
the Company, including duties as a member of any committees as the Director may
hereafter be appointed to by the Board of Directors. The Director will perform
such duties described herein in accordance with the general fiduciary duty of
directors arising under the NRS. Such duties include, but are not limited to
assisting the Company with the development of business and new business
strategies relating to the objectives of the Company, participation in the
Company’s investor relations activities including road shows and shareholder
communication activities, and participation in corporate strategy decisions of
the Company, and testify and represent the Company in any lawsuits related to
the Company.


2.

TERM. The term of this Agreement shall commence as of the date hereof and shall
continue until the Director’s removal or resignation.

    3.

COMPENSATION. For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to pay the Director a base fee of $5000 (five
thousand United States Dollars) per month.

    4.

EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.


--------------------------------------------------------------------------------


5.

CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.

    6.

NON- COMPETE. During the term of this Agreement and for a period of twelve (12)
months following the Director’s removal or resignation from the Board of
Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company's
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.

    7.

TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon 6 (six) months written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted
herefrom shall prevent the shareholder(s) of the Company from removing the
Director with immediate effect at any time for any reason.

    8.

INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
vote of stockholders or disinterested directors or otherwise, to action in the
Director’s official capacity; provided, however, that, in accordance with the
NRS and federal securities laws, such indemnification shall not apply where the
Director engages in actions or omissions which involve intentional misconduct,
fraud or knowing violation of law.

    9.

NOTICE. Any and all notices referred to herein shall be sufficient if furnished
in writing at the addresses specified on the signature page hereto or, if to the
Company, to the Company’s address as specified in filings made by the Company
with the U.S. Securities and Exchange Commission.


--------------------------------------------------------------------------------


10.

GOVERNING LAW. This Agreement shall be interpreted in accordance with, and the
rights of the parties hereto shall be determined by, the laws of the State of
Nevada without reference to that state’s conflicts of laws principles.

    11.

ASSIGNMENT. The rights and benefits of the Company under this Agreement shall be
transferable, and all the covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by or against, its successors and assigns. The
duties and obligations of the Director under this Agreement are personal and
therefore the Director may not assign any right or duty under this Agreement
without the prior written consent of the Company.

    12.

GENERAL.


  a.

SEVERABILITY. If any provision of this Agreement shall be declared invalid or
illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

        b.

EFFECT OF WAIVER. The waiver by either party of the breach of any provision of
this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

        c.

ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

        d.

COUNTERPARTS. This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one instrument. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

        e.

ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets forth
the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Remainder of Page Left Blank Intentionally]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Director Agreement as of the
date first above written.

LEATT CORPORATION         By: /s/ Sean Macdonald Name: Sean Macdonald Title:
Chief Executive Officer         DR. CHRISTOPHER LEATT         /s/ Christopher
Leatt


--------------------------------------------------------------------------------

[exhibit10-18x5x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-18x6x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-18x7x1.jpg]

--------------------------------------------------------------------------------

[exhibit10-18x8x1.jpg]

--------------------------------------------------------------------------------